Citation Nr: 1758831	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and psychosis.

2. Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include dementia.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1987 to October 1991.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of March 2009, June 2009, and September 2010 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran and his brother testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is included in the claims file.

In January 2015, the Board remanded the claims on appeal for additional development.  The claims file has been returned to the Board for consideration

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its January 2015 Remand, directed the AOJ to obtain the Veteran's service treatment records, specifically to include his psychiatric and/or counseling treatment records, based on the Veteran's report that he underwent counseling during service.  A November 2015 reply from the National Personnel Records Center (NPRC) indicates that no records for Darnall Army Hospital were found for the calendar years 1987, 1988, and 1989.  There is no indication that the AOJ requested such records in the calendar years 1990 and 1991.  On remand, the AOJ should make another attempt at obtaining the Veteran's in-service psychiatric and/or counseling records. 

The Veteran, in an October 2017 Report of General Information, reported that he had been recently diagnosed with PTSD related to service during VA treatment and that he had submitted record of such through his agent.  While his agent, in an October 2017 statement, cited such evidence, it does not appear that any party submitted such.  The most recent VA treatment records associated with the claims file are dated in August 2017, thus it appears that the records cited by the Veteran are not yet associated with his claims file.  On remand, the AOJ should obtain the Veteran's updated VA treatment records. 

The Veteran underwent VA psychiatric examination in July 2015, at which time he was diagnosed with anxiety and depressive disorder, with substance abuse in sustained remission.  The examiner did not diagnose the Veteran with PTSD and provided a discussion as to why such a diagnosis was not appropriate.  The examiner provided an exhaustive recitation of the Veteran's pertinent medical history and opined that it was highly unlikely that an individual with no prior mental health and substance use issues would have been affected by the in-service head injury and harassment to the degree claimed by Veteran nor for the number of years he claims he has been affected, and that it is highly likely that years of alcohol and methamphetamine abuse have affected his overall current function to a higher degree than his military experiences, and his continued substance use was not directly caused by his military experience.  The examiner reported that she would also have to resort to conjecture to state the degree to which the Veteran's military experiences are currently responsible for his mental health issues, and that it is more likely than not that the contribution of his military stressors to his current overall impairment is small, affecting him primarily in ways that do not have a causal effect on his ongoing difficulties with employment, emotional regulation, or interpersonal relationships.

The Board seeks additional medical comment.  While the examiner reported that she would also have to resort to conjecture to state the degree to which the Veteran's military experiences are currently responsible for his mental health issues, such is not the Board's inquiry.  The Board only seeks an opinion that speaks to whether it is as likely as not that any acquired psychiatric disorder found present had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service head injury from personal assault and/or reported harassment by a staff sergeant. 

It is significant that the examiner did not find PTSD during VA examination in July 2015 and the Veteran has recently reported that his VA treatment provider has diagnosed him with PTSD.  Such indicates that the Veteran's current acquired psychiatric disorders may have changed since his last VA examination, more than two years prior.  On remand, the AOJ should afford the Veteran a new VA examination to determine the precise nature of any current acquired psychiatric disorders, including a discussion of the propriety of any PTSD diagnosis rendered during VA treatment and to obtain a clarifying etiological opinion.

A preliminary review of the July 2015 VA examination report indicates that the Veteran's cognitive disorder is secondary to his psychiatric illness(es).  Thus, adjudication of this service connection issue is not yet ripe, as the issue of entitlement to service connection for an acquired psychiatric disorder is not resolved.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from August 2017 forward.

2. Make arrangements to obtain the Veteran's in-service clinical and mental health (psychiatric and/or counseling) treatment records, dated from January 1990 to October 1991. 

3.  Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner and a notation to the effect that this record review took place should be included in the report of the examiner.

(a) In regard to EACH diagnosed acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service head injury from personal assault and/or reported harassment by a staff sergeant, considering his pre-service, in-service, and post-service experiences and polysubstance abuse. 

The exmainer is informed that the precise degree to which the Veteran's military experiences are currently responsible for his mental health issues is not required.

(b) If a diagnosis of PTSD is deemed appropriate, and/or is of record from VA treatment provider(s), the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between any stressor(s) and the Veteran's symptoms. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




